DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/03/2022 has been entered. Applicant has amended claims 18, 23, 25-29. Claims 1-17 have been canceled. No new claims have been added. Claims 18-34 are currently pending in the instant application. Claims 18-24 and 27 have been withdrawn. The drawing objection regarding the “water tight seal or valve 29” and the claim objection regarding claim 30 has been withdrawn due to applicant’s arguments. Applicant’s amendments have overcome each remaining specification objection, drawing objection, claim objection, and antecedent basis based 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/22/2021.
Response to Arguments
Applicant’s arguments, see pages 7-13, filed 02/03/2022, with respect to the rejection(s) of claim(s) 25 and 26 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1.
	Regarding the one or more channels extending through the proximal surface of the optical coupler…
	Applicant argues that Surti does not teach one or more channels extending through the outer surface of the optical coupler because the proximal surface of Surti is spaced apart from the one or more channels.

	Regarding the attachment section…
	Applicant argues that although the distal end 20 of Surti may be considered an optical coupler, there is no attachment section comprising a longitudinally extending sleeve-like structure, nor is there any proximal surface extending laterally across a width of the attachment portion.
	The examiner notes that the embodiment of Fig. 7 of Surti does teach of an attachment section. The conical portion 136 is removably attached to the distal end of the endoscope. The inside of the conical portion 136 corresponds to the inner wall, the outside of the conical portion 13 corresponds to the outer wall, and the distal tip 120 corresponds to the visualization section. Therefore, the embodiment of Fig. 7 of Surti does teach the limitations seen in claim 26 (see more detail in current 103 rejection below).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0048486 to Surti.
Regarding claim 25, Surti discloses in Fig. 2 of an optical coupler system configured to cooperate with an optical imaging system for visualizing a surface area in a patient (Fig. 6- cap 70 & imaging system 50), the optical coupler system comprising: 
	an optical coupler (Fig. 6- cap 70) including: 
	a visualization section at one end of the coupler (Fig. 2-conical portion 36), the visualization section including a proximal surface for engaging a distal end of the optical imaging system (See examiner’s annotated Fig. 6), the visualization section including an outer surface spaced apart from the proximal surface (See examiner’s annotated Fig. 6), the outer surface extending from a first outer side boundary across to a second opposite outer side boundary of the visualization section (See examiner’s annotated Fig. 6), the visualization section comprising one or more elastic material(s) capable of transmitting an optical image of the surface area ([0031]- the cap 70 may be provided as a transparent material such as a polycarbonate, an acrylic material or any material that provides proper imaging capabilities); 
	an attachment section connected to and extending away from the visualization section (See examiner’s annotated Fig. 6), the attachment section being dimensioned to be mounted at ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18); and 
	one or more channels extending through the proximal surface (Fig. 6 – lumen 15 & imaging system 50; see [0030]- the imaging system 50 may extend to the distal tip 40 of the endoscope 10; see [0032]- The lumen 15 is also shown in the shaft 18 of the endoscope 10 … The lumen 15 operably connects with the working channel port 28) and exiting through the outer surface of the optical coupler (Fig. 6 - imaging port 24 and working channel port 28).

    PNG
    media_image1.png
    785
    972
    media_image1.png
    Greyscale


Regarding claim 28, Surti discloses the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the one or more channel(s) is disposed relative to the optical coupler such that an instrument passing through one of the channels remains visible in a field of view of the optical imaging system (Fig. 2- lighting system 52; [0028] - The lighting system 52 may be disposed proximal to the lighting port 26).
Regarding claim 29, Surti discloses the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the one or more channel(s) is movably coupled to the optical coupler (Fig. 6 - lighting ports 24, lighting port 26, and working channel port 28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti.
Regarding claim 26, Surti discloses the optical coupler system of claim 25, and although the embodiment of Fig. 6 does not expressly teach wherein the attachment section comprises a longitudinally extending sleeve-like structure having: an inner wall; and an outer wall defined by the outer surface of the visualization section; and wherein the proximal surface of the visualization section extends laterally across a width of the attachment section, the embodiment of Fig. 7 of Surti does teach wherein the attachment section comprises a longitudinally extending ([0017]- FIG. 7 is a perspective view of a distal portion of an endoscope having a removable distal end having an asymmetric end) having: 
	an inner wall (The examiner notes the inner wall is the inside of the conical portion 136 seen in Fig. 7); and 
	an outer wall defined by the outer surface of the visualization section (Fig. 7 - conical portion 136); and 
	wherein the proximal surface of the visualization section extends laterally across a width of the attachment section (Fig. 7 – distal end 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 6 of Surti to include the attachment section comprising a longitudinally extending sleeve-like structure having: an inner wall; and an outer wall defined by the outer surface of the visualization section; and wherein the proximal surface of the visualization section extends laterally across a width of the attachment section, as taught by the embodiment of Fig. 7. It would have been advantageous to make the combination to have an improved distal end portion for atraumatically navigating and dilating a passageway ([0006] of Surti).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2009/0048486 to Surti and in further view of U.S. Publication No. 2007/0066869 to Hoffman.
Regarding claim 30, Surti discloses the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the optical imaging system comprises a cannula for passing through an opening in a patient (Fig. 6 - shaft 18), but Surti does not expressly teach the optical coupler system further comprising an external sheath coupled to the 
However, Hoffman teaches of an analogous endoscopic device including the optical coupler system (Fig. 1- endoscopic cap 200) further comprising an external sheath coupled to the optical coupler and being sized to substantially surround the cannula of the optical imaging system (Fig. 1 -endoscopic sheath 300; see [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Surti to include the sheath of Hoffman.  It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 31, Surti, as modified by Hoffman, the claimed invention as discussed above concerning claim 30, but Surti does not expressly teach wherein the sheath is coupled to the optical coupler.
However, Hoffman teaches of an analogous endoscopic device wherein the sheath is coupled to the optical coupler (Fig. 1- endoscopic sheath 300 and endoscopic cap 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Surti, as modified by Hoffman, to include the sheath coupled to the optical coupler, as taught by Hoffman.  It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 32, 
However, Hoffman teaches of an analogous endoscopic device wherein the sheath is integral with the optical coupler ([0032] - Cap 200 and sheath 300 may be formed as an integral assembly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Surti to include a sheath integral with the optical coupler, as taught by Hoffman. It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 33, Surti discloses the claimed invention as discussed above concerning claim 28, but Surti does not expressly teach further comprising one or more hollow channel(s) extending through the sheath.
However, Hoffman teaches of an analogous endoscopic device further comprising one or more hollow channel(s) extending through the sheath. (Fig. 3- channels 301).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of Surti to include a sheath integral with the optical coupler, as taught by Hoffman. It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti and in further view of U.S. Publication No. 2010/0204546 to Hassidov et al. (hereinafter “Hassidov”).
Regarding claim 34, Surti discloses the claimed invention as discussed above concerning claim 28, but Surti does not expressly teach wherein the sheath and the optical coupler are disposable.
However, Hassidov teaches of an analogous endoscopic device wherein the sheath and the optical coupler are disposable (Fig. 4a- disposable multi-lumen cable outer sheath 15; [0077]- FIG. 16 shows a sterile supply tray for dispensing the disposable parts of the endoscope, namely, the endoscope body and the camera cover cap).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath and the optical coupler of Surti by utilizing a disposable sheath and optical coupler, as taught by Hassidov. It would have been advantageous to make the combination to prevent cross-contamination between patients and between patients and staff ([0002] of Hassidov).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795